     Case: 1:19-cv-05836 Document #: 20 Filed: 11/26/19 Page 1 of 2 PageID #:92




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


DOMINIQUE MIRZA and TARA
LUCHETTI, individually and on behalf of all
others similarly situated,
                                                         Case No. 1:19-cv-05836
                   Plaintiff,
                                                         The Honorable Charles P. Kocoras
       v.

IGNITE USA, LLC,

                   Defendant.


                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Tuesday, December 3, 2019 at 9:30 a.m., we will appear

before the Honorable Charles P. Kocoras, or any judge sitting in his stead, in Courtroom 2325 of

the Dirksen Federal Building, 219 S. Dearborn Street, Chicago, Illinois 60604, and then and there

present the Defendant Ignite’s Unopposed Motion for Leave to File an Oversized Memorandum of

Law in Support of Motion to Dismiss, a copy of which is being electronically served on all attorneys

of record by the Court’s CM/ECF system.

Dated: November 26, 2019                                     Respectfully submitted,


                                                             /s/ Jeffrey M. Heckendorn
                                                             Joseph J. Krasovec III
                                                             Steven E. Swaney (pro hac vice)
                                                             Jeffrey M. Heckendorn
                                                             SCHIFF HARDIN LLP
                                                             233 South Wacker Drive
                                                             Suite 7100
                                                             Chicago, IL 60606
                                                             Tel: (312) 258-5500
                                                             Fax: (312) 258-5600
                                                             jkrasovec@schiffhardin.com
                                                             sswaney@schiffhardin.com
                                                             mheckendorn@schiffhardin.com
     Case: 1:19-cv-05836 Document #: 20 Filed: 11/26/19 Page 2 of 2 PageID #:92




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 26, 2019 I filed on the CM/ECF system the foregoing,
and thereby served such filing via the Court’s ECF Notification system to all attorneys of record
in this matter.


                                                           /s/ Jeffrey M. Heckendorn
